t c memo united_states tax_court michael e kohn and catherine k kohn petitioners v commissioner of internal revenue respondent docket no 16252-06l filed date michael e kohn and catherine k kohn pro sese michael w bitner for respondent memorandum findings_of_fact and opinion marvel judge pursuant to sec_6320 petitioners seek review of respondent’s determination that collection action could proceed with respect to petitioners’ unpaid federal income 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure tax_liability we must decide whether respondent’s appeals_office correctly upheld the filing of a notice_of_federal_tax_lien with respect to petitioners’ federal_income_tax liability findings_of_fact some of the facts have been deemed established for purposes of this case in accordance with rule f we incorporate these facts into our findings by this reference petitioners resided in missouri when the petition was filed michael e kohn mr kohn was a tax attorney who held an undergraduate degree in history and business a law degree and a master of business administration degree from st louis university and a master of laws in taxation degree from new york university from to mr kohn worked as an associate junior partner and senior tax partner at a st louis missouri law firm after leaving the firm mr kohn practiced law on his own until he surrendered his license to practice law in 2on date respondent filed a motion to show cause why proposed facts and evidence should not be accepted as established under rule f and attached a proposed stipulation of facts petitioners filed a response to respondent’s motion accepting the facts and evidence set forth in pars through of respondent’s proposed stipulation as a result on date we made the order to show cause under rule f absolute and deemed established the facts and evidence set forth in pars through of respondent’s proposed stipulation of facts we also made the order to show cause under rule f absolute and deemed established the facts and evidence set forth in par of respondent’s proposed stipulation of facts because petitioners failed to respond regarding par as required by rule f in date mr kohn pleaded guilty to one count of attempting to interfere with the administration of internal revenue laws in violation of sec_7212 from date to date mr kohn was incarcerated on date petitioners jointly filed their form_1040 u s individual_income_tax_return return petitioners reported a tax due after withholding credits of dollar_figure but they did not remit a payment on date respondent assessed the reported tax_liability an addition_to_tax for failure to pay estimated_tax additions to tax for late filing and late payment and interest in date respondent filed a notice_of_federal_tax_lien with respect to petitioners’ assessed tax_liability and on date respondent sent petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 in response petitioners’ representative thomas l hoops timely submitted a form request for a collection_due_process_hearing on petitioners’ behalf petitioners’ case was assigned to settlement officer alois c hoog mr hoog 3mr kohn’s criminal conviction was unrelated to petitioners’ personal tax matters 4on date respondent assessed additional interest and an additional failure to pay addition_to_tax on date mr hoog held a hearing with mr kohn and his authorized representative michael fitzgerald at the hearing mr kohn submitted a collection_due_process_hearing memorandum in support of abatement of tax_lien and abatement of penalties with attached exhibits during the hearing and in the memorandum mr kohn raised the following issues petitioners had no unpaid tax_liability for because they had overpaid their federal_income_tax liability in years before additions to tax for failure_to_file a timely return should have been abated and interest assessments did not account for payments petitioners made and mrs kohn was not liable for the unpaid tax_liability under sec_6015 during the hearing mr kohn also contended that respondent did not credit to petitioners’ tax accounts dollar_figure in payments they supposedly made in and and that respondent credited to their tax account only dollar_figure of a dollar_figure payment on date respondent’s appeals_office mailed petitioners a notice_of_determination concerning collection action under sec_6320 sustaining respondent’s filing of the notice_of_federal_tax_lien in the notice_of_determination the appeals_office concluded the fact that penalties were abated in nondetermination years is not a basis for abating 5the record does not show whether mrs kohn attended the hearing petitioners’ tax_liability petitioners did not have reasonable_cause for failing to file a timely return mrs kohn was not entitled to relief under sec_6015 and petitioners did not produce sufficient evidence that they made the dollar_figure in payments or that the dollar_figure payment credited to their tax account was actually a dollar_figure payment petitioners filed a timely petition contesting respondent’s determination i collection hearing procedure opinion sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer liable for taxes after a demand for the payment of the taxes has been made and the taxpayer fails to pay those taxes the lien arises when the assessment is made sec_6322 sec_6323 generally requires the secretary to file a notice_of_federal_tax_lien with the appropriate state office for the lien to be valid against certain third parties sec_6320 requires the secretary to notify the taxpayer in writing of the filing of a notice_of_federal_tax_lien and of the taxpayer’s right to an administrative 6in the petition petitioners challenged respondent’s determination that mrs kohn did not qualify for relief under sec_6015 but they did not argue this issue at trial or in their posttrial briefs petitioners also failed to produce any evidence on this issue at trial we conclude therefore that petitioners have abandoned this issue see 87_tc_56 hearing on the matter sec_6320 affords the taxpayer the right to a fair hearing before an impartial hearing officer sec_6320 requires that the administrative hearing be conducted pursuant to sec_6330 d other than paragraph b thereof and e at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 a taxpayer is precluded however from contesting the existence or amount of the underlying tax_liability unless the taxpayer failed to receive a notice_of_deficiency for the tax_liability in question or did not otherwise have an opportunity to dispute the tax_liability see sec_6330 114_tc_604 the phrase underlying tax_liability includes the tax_deficiency any penalties and additions to tax and statutory interest 115_tc_329 following a hearing the appeals_office must issue a notice_of_determination regarding the validity of the filed federal_tax_lien in making the determination the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 if the taxpayer disagrees with the appeals office’s determination the taxpayer may seek judicial review by appealing to this court sec_6330 our jurisdiction to review the commissioner’s determination extends to consideration of facts and issues in years not subject_to the notice_of_determination to the extent that the tax_liability for those years may affect the appropriateness of the collection action for the determination_year 125_tc_14 ii standard of review where the validity of the underlying tax_liability is properly at issue the court reviews the determination regarding the underlying tax_liability de novo sego v commissioner supra pincite 114_tc_176 where the validity of the underlying tax_liability is not properly at issue the court reviews the determination of the appeals_office for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite respondent argues in his opening brief that in reviewing the notice_of_determination we should apply the abuse_of_discretion standard of review petitioners inexplicably contend that we should review the notice_of_determination under the abuse_of_discretion and de novo standards of review in response to petitioners’ contention respondent states in his reply brief that the notice_of_federal_tax_lien should be sustained regardless of the standard of review used by this court we agree with respondent that the standard of review does not affect our conclusion in this case under either standard we would reach the same result on the record in this case and consequently we need not decide which standard of review applies cf freije v commissioner supra pincite reviewing de novo whether the commissioner appropriately applied a payment to a year not subject_to the notice_of_determination iii petitioners’ challenges to the notice_of_determination a application of payments petitioners argue that respondent did not credit to their tax accounts dollar_figure in payments they supposedly made in and they also contend that they made a dollar_figure payment but that respondent credited only dollar_figure of that payment to their tax account during the collection hearing mr hoog asked petitioners for evidence of the dollar_figure in payments and the dollar_figure payment petitioners showed mr hoog copies of the fronts of checks but 7although the parties introduced into evidence petitioners’ memorandum in support of abatement of tax_lien and abatement of penalties with attachments as part of the administrative record the parties did not introduce the entire administrative record were unable to provide copies of the backs of the checks mr hoog concluded that the evidence petitioners presented was insufficient to substantiate the payments and requested further proof of payment petitioners did not provide proof of payment as requested before the notice_of_determination was issued at trial petitioners did not introduce into evidence copies of the checks representing the dollar_figure in payments or the dollar_figure payment consequently the record contains no evidence on which we can conclude that petitioners paid dollar_figure that respondent did not properly apply to their unpaid tax_liabilities or that a dollar_figure payment was improperly credited as a dollar_figure payment to petitioners’ tax account in addition petitioners argued at trial that respondent misapplied several payments made after to years before and that the misapplication of those payments distorted petitioners’ unpaid tax_liability specifically mr kohn argued that respondent should have applied the payments to the oldest liability first we disagree rev_proc 8although petitioners claim that they presented the checks to mr hoog during the collection hearing petitioners’ memorandum in support of abatement of tax_lien that attaches documents they presented during the collection hearing does not include copies of the checks 9at trial mr kohn indicated that he had reached an agreement with a collection officer that petitioners would make periodic_payments to be applied first to the oldest unpaid tax_liability however the record does not contain any such continued sec_3 2002_1_cb_746 provides that unless the taxpayer provides specific written directions as to the application of a payment the internal_revenue_service will apply the payment in a manner that will serve its best interest mr kohn conceded at trial that the checks did not make a designation and without specific written directions respondent may apply the payments in accordance with respondent’s best interest therefore we cannot conclude on the basis of the record that respondent misapplied any of the payments that were applied to years before b abatement of penalties and interest in years before petitioners argue that respondent abated certain penalties10 and interest in some but not all prior years and that if respondent had consistently abated the additions to tax in all prior years petitioners would have an overpayment credit that would offset their tax_liability in the attachment to the notice_of_determination respondent determined that respondent’s decision to abate additions to tax in years not subject_to the continued agreement nor did the collection officer testify at trial we therefore cannot conclude that petitioners had a binding agreement with respondent regarding the application of the periodic_payments 10references to penalties in the record and in petitioners’ briefs are to the addition_to_tax under sec_6651 for failure_to_file a timely return or under sec_6651 for failure to pay the amount of tax shown on petitioners’ return notice_of_determination was not a basis for abatement of the additions to tax included in the tax_liability we agree each taxable_year stands alone and any abatement of additions to tax in some years does not establish petitioners’ entitlement to an abatement of additions to tax in other years see 55_tc_28 elder v commissioner tcmemo_2007_281 moreover the record does not contain any credible_evidence to support a conclusion that the additions to tax in the prior years should be abated we thus sustain mr hoog’s determination with respect to the abatement of additions to tax in years before c additions to tax under sec_6651 and sec_6651 imposes an addition_to_tax for failure_to_file a timely federal_income_tax return unless the taxpayer can demonstrate that such failure is due to reasonable_cause and not due to willful neglect reasonable_cause for the failure_to_file a timely return exists if the taxpayer exercised ordinary business care and prudence but was unable to file the return within the time prescribed by law sec_301_6651-1 proced admin regs sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on the taxpayer’s federal_income_tax return on or before the payment due_date unless such failure is due to reasonable_cause and not due to willful neglect a failure to pay will be considered due to reasonable_cause if the taxpayer makes a satisfactory showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer undue_hardship if he paid on the due_date sec_301_6651-1 proced admin regs respondent determined that petitioners were liable for additions to tax under sec_6651 and for the record shows that petitioners filed their return on date over years after its due datedollar_figure when they filed the return petitioners reported a tax due of dollar_figure but did not submit any payment with the returndollar_figure we thus conclude that respondent met his burden of producing evidence to demonstrate that the additions to tax under sec_6651 and are appropriate see 127_tc_200 affd 521_f3d_1289 10th cir 116_tc_438 petitioners argue that they are not liable for the additions to tax because they had reasonable_cause for failing to file a 11the due_date of petitioners’ return was date as they filed no request for an extension 12petitioners had a withholding_tax credit dollar_figure that was applied against their tax_liability as of date after they filed the return petitioners made several payments that were applied to their unpaid tax_liability timely return and to pay the tax shown on the returndollar_figure petitioners contend that they were unable to prepare and file a timely return because of the criminal investigation14 and incarceration of mr kohn we have previously held that incarceration alone does not constitute reasonable_cause for purposes of the addition_to_tax for failure_to_file see eg thrower v commissioner tcmemo_2003_139 krause v commissioner tcmemo_1991_13 mr kohn is a well-educated and experienced tax attorney who is very familiar with the filing deadlines and payment obligations imposed by the internal_revenue_code petitioners did not file timely returns for any of the years before and petitioners have not credibly explained why the criminal investigation and incarceration prevented them from filing their return and paying their tax_liability petitioners’ argument that the criminal investigation and incarceration of mr kohn constituted reasonable_cause for their failure_to_file a timely return and to pay the tax_shown_on_the_return is unconvincing 13respondent’s transcript of petitioners’ tax account shows that respondent also assessed an addition_to_tax under sec_6654 for failure to pay estimated_taxes petitioners do not challenge their liability for the sec_6654 addition_to_tax and they have not shown that they qualify for any exception under sec_6654 14the record does not establish the dates of the investigation we infer only that the investigation commenced sometime before mr kohn pled guilty in date we cannot conclude on this record that petitioners exercised ordinary business care and prudence with respect to filing their return and paying their tax_liability because petitioners have not established they had reasonable_cause for failing to file a timely return and to pay the amount shown on the return we sustain respondent’s determination not to abate the additions to tax we have considered all arguments raised by either party and to the extent not discussed we find them to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
